Title: To Alexander Hamilton from Rufus King, 17 September 1792
From: King, Rufus
To: Hamilton, Alexander



[New York] Sunday 17. Sep: 92

If the enemies of the Government are secret and united we shall lose Mr. Adams. Burr is industrious in his canvass and his object is well understood by our Antis. Mr. Edwards is to make interest for him in Connecticut, and Mr Dallas who is here, and quite in the Circle of the Governor & the Party, informs us that Mr. Burr will be supported as V. President in Pennsylvania. Should Jefferson & his friends unite in the project, the Votes for Mr. A. may be 10 reduced, that though more numerous than those for any other Person, he may decline the Office. Nothing which has hereto-fore happened so decisively proves the inveteracy of the Opposition. Should they succeed in degrading Mr. Adams, much would be to be apprehended in respect to the measures which have received the sanction of Government.
Yrs affectionately
R. King
Col. Hamilton
